 596DECISIONSOF NATIONALLABOR RELATIONS BOARDHelfrich Vending,Inc.andLocal 215, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men, and Helpers of America.Cases 25-CA-5527and 25-RC-5289March 12, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 26, 1973, Administrative Law JudgeHerbert Silberman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingBrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Helfrich Vending,Inc., Evansville, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order.IT IS ALSO ORDERED that the challenges to theballotsofWalter Burdick and Jack Miller besustained and that the ballot of Ronald Smith beopened and counted.IT IS FURTHER ORDERED that, in the event therevised tally of ballots in Case 25-RC-5289 showsthat the Union has received a majority of validballots cast, a Certification of Representative shallissue.However, in the event that the revised tally ofballots shows that the Union has not received amajorityof the valid ballots cast, the electionconducted on April 11, 1973, shall be set aside, and asecond election shall be directed in accordance withthe rules, regulations, and practices of the Board.In the circumstances of this case,we find it unnecessaryto rely onthe presence of Steven Helfrich,Adam Helfrich,and their attorney in thewarehousearea dungthe election as grounds for setting aside theelection.DECISION AND REPORT ANDRECOMMENDATIONS AS TO THE DISPOSITIONOF CHALLENGED BALLOTS AND OBJECTIONS TOAN ELECTIONHERBERT SILBERMAN,Administrative Law Judge: Theseconsolidated proceedings were heard in Evansville, Indian-a, on August 7 and 8, 1973. All parties were represented atthe hearing by counsel. Following the close of the hearingbriefswere received from the General Counsel, theEmployer, and the Union.The PleadingsThe complaint in Case 25-CA-5527, dated June 8, 1973,and amended on July 23, 1973, alleging that HelfnchVending, Inc., herein called the Employer or the Company,has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and Section 2(6) and(7) of the National Labor Relations Act, as amended, isbased upon a charge filed on April 17, 1973, by Local 215,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, herein called theUnion. In substance, the complaint, as amended,allegesthat the Company has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedby Section 7 of the Act by (1) interrogating its employeesconcerning union activities; (2) warning employees that ifthe Union should win the pending representation election,part-time employees would be dismissed; and (3) engagingin surveillance of its employees by stationing its officers insuch a position within its warehouse that employees whowere seeking to vote in the election conducted by theNational Labor Relations Board on April 11, 1973, wererequired to pass the officers in order to reach the areawhere the balloting was taking place. In its answer theEmployer denies that it has engaged in the alleged unfairlabor practices.With respect to the representation proceeding, Case25-RC-5289: A petition requesting certification of repre-sentativeswas filed by the Union on January 22, 1973.Thereafter, the parties entered into a stipulation forcertification upon consent election which was approved bytheRegional Director. Pursuant thereto, an election wasconducted on April 11, 1973, in the premises of theCompany among the employees in the following unit:Allemployees of the Employer at its Evansville,Indiana, establishment, but excluding all office clericalemployees, professional employees, guards and super-visors as defined in the Act.The tally of ballots shows that of approximately 36eligible voters, 17 votes were cast for the Union, 16 voteswere cast against the Union, and 3 ballots were challenged.The challenged ballots are sufficient in number to affectthe results of the election.On April 17, 1973, the Union filed timely objections tothe election.The Regional Director caused an investigation of thechallenges and the objections to be made and on June 8,1973, issued his report thereon. The report shows that theUnion challenged the ballots cast by Ronald Smith, Walter209 NLRB No. 99 HELFRICH VENDING, INC.Burdick,and Jack Miller.The reportrecommends that thechallenge to the ballot of Ronald Smith be overruled. Thereport further shows that the ballots cast byWalterBurdick and Jack Miller were challenged by the Union onthe ground that they are supervisors within the meaning ofthe Act.As the challenges raise questions of fact that canbest be resolvedby directtestimony,the report recom-mends that a hearing be held to resolve the issues. Thereport also shows that the Union'sobjections to theelection relate to conduct that is alleged to constituteunfair labor practices in Case 25-CA-5527.The RegionalDirector,therefore,issued an order directing a hearingwith respect to the objections to the election and thechallenges and consolidating said hearing with the hearinginCase 25-CA-5527.Thereafter,theEmployer filedexceptions to the Regional Director's report.On July 6,1973, theBoard issued a Decision and Order overruling theobjections and adopting the Regional Director's findings,conclusions,and recommendations.'Upon the entire record in the cases and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, an Indiana corporation, is engaged inpreparing food, distributing food items by means ofmechanical vending machines, and related activities. Itsoffices,warehouse, and principal place of business arelocated in Evansville, Indiana. During the 12 monthspreceding the issuance of the complaint, which period isrepresentative of the Company's operations, the Employer,in the course and conduct of its business, purchaseddirectly from States outside the State of Indiana, andcaused to be shipped to its Evansville facility throughchannels of interstate commerce, goods and materialsvalued in excess of $50,000. During the same period of timetheCompany sold and distributed products valued inexcess of $500,000 of which in excess of $50,000 were soldat enterprises each of which annually produces and shipsgoods valued in excess of $50,000 from their locations inthe State of Indiana directly to points outside the State.The Employer admits, and I find, that it is engaged incommerce within the :Weaning of Section 2(6) and (7) ofthe Act.II. THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III. THEUNFAIR LABOR PRACTICESA.BackgroundThe CompanymaintainsvendingmachineswhichmThe Regional Director';report,adopted by the Board,directs thatCase 25-RC-5289, following the hearing before and Decision by theAdministrative Law Judge,shall be transferred to and continued before theBoard in Washington, D.C.2The eligibility list which was used in the April 11. 1973, election lists 37597provide food and related items for employees in factoryand commercial establishments. The vending equipment isinstalled in the customers' premises under contractualarrangements between the Employer and the respectivebusiness organizations.The Company's offices,warehouse,garage,machine repair area, and kitchen are housed in asingle facility in Evansville, Indiana, herein referred to asthe plant. Its customers are located within a radius of 15miles from its plant. As the vending machines requirefrequent restocking, some on a daily basis, and regularmechanical maintenance, the Company has establishedthree service routes: one that includes the Alcoa plant atNewburgh, Indiana, which is the Company's largestcustomer, and the surrounding area; the second thatembraces the city of Evansville; and the third that includesplants located inMount Vernon, Indiana, and thesurrounding area.The Company was organized in 1950 by Adam Helfrich,who now is its president. At that time Adam Helfrichowned and operated a service station. He began theCompany with seven vending machines which he personal-ly attended in his spare time. As the Company's businessprospered additional vending machines were acquired. By1958 Adam Helfrich had begun to devote full time to theCompany's business and had hired another man to helphim. In August of that year the employee quit and AdamHelfrich's son, Stephen, who is now secretary-treasurer,joined his father in the business. The Company continuedto grow and in January 1962 Walter Burdick was hired.Until then the Company'sbusinesswas conducted exclu-sivelyby the members of the Helfrich family. Lateradditional employees were hired. Of those, the person stillemployed with the longest continuous service is Jack Millerwho was hired about 8 yearsago. In1971, the Companystarted its own commissary where it prepares food. LouiseHawes, who is a supervisor within the meaning of the Act,was hired to operate the kitchen.As of the date of the election, April 11, 1973, theCompany employed more than 40 persons 2 and ownedabout 586 vending machines. The Company's office,clerical,and financial functions are done principally byAdam Helfrich, his wife, his daughter, the office manager,Glen Rowley, and a bookkeeper. There are four warehouseemployees who perform the customary warehouse func-tionsof receiving goods and preparing goods for theroutemen to load onto their trucks. William Sartain, whohas the longest service in the warehouse, acts as leadmanand, as described by Stephen Helfrich, "is in kind ofcharge over the overallgeneralmaintenance of thewarehouse and the facilities." However, Adam Helfrich,who spends his working time at the Evansville plant,exercises general supervision over the warehouse activities.There is no contention that Sartain is a supervisor and hevoted in the election without challenge. Eight women areemployed in the kitchen to cook and to perform relatedactivities under the supervision of Louise Hawes. The workof the remaining employees principally involves service ofemployees,including Walter Burdick and Jack Miller.Their Job classifica-tions were describedby testimonyat the hearing.Unless otherwise stated allreferences in this Decision to the number of employees in the various jobclassifications will be based on the eligibility list 598DECISIONS OF NATIONALLABOR RELATIONS BOARDthe vending equipment. Two are collectors. As their titleimplies they collect the money from the vending machines.Seven women are employed as hostesses. They work at thecustomers' premises3 performing such functionsa_sclean-ing and replenishing vending machinesand assistingpersons who use the vending machines. The remainingemployees are the routemen who service the vendingmachines. They receive the food items and other merchan-dise at the warehouse which they load onto their trucks inthe evening and the next morning drive to the various stopson their route where they replenish and clean the vendingmachmes4 and make minor repairs as necessary. There are16 routemen including Walter Burdick and Jack Miller.The latter two normally do not clean or stock vendingmachines. However, they regularly inspect themachinesand the areas where the machines are installed forcleanliness, for adequacy of merchandise, and generally toinsure that the Company's operations are being satisfacto-rily performed. Burdick and Miller also repair the vendingmachines and do preventive maintenance work on theequipment.An issue in these cases is whether Burdick and Miller aresupervisors as defined by the Act.Theyare salariedemployees. But the following six employees who voted inthe election without objectionalso aresalaried: JamesBarber, Carl Bennett, Donald Edwards, James Garner,Roger Seitz, and Darrell Williams. Bennett and Garner arecollectors and the other four are routemen. All salariedemployees are listed on the Company's records assupervisors. Salaried employees are paid for overtime workon a straight-time basis instead of at a rate of time and ahalf, they have better insurance coverage than the hourlypaid employees, and they have personal use of companyvehicles.However, all salaried employees, includingBurdick and Miller, wear thesame uniformsas the hourlypaid employees. According to Stephen Helfrich, beingplaced on salary is in the nature of a promotion and theemployees who have received such recognition are thosewho have performed their jobs well, who have demonstrat-ed an interest in the welfare of the Company, and who areprepared to accept additional responsibility.5 The fact thatBurdick and Miller are listed on company records assupervisors and are paid salaries does not necessarilydetermine their status as supervisors under the Act becausetheother six salaried employees admittedly are notsupervisors.Probably because the Employer is a family ownedenterprise which over a period of less than 25 years hasgrown from a one-man operation to its presentsize, there isno formal delineation of employee duties and responsibili-ties.Adam Helfrich spends almost all his working time inthe Evansville Plant.He assumesprincipal responsibilityfor the financial and clerical functions of the business.Also, he oversees the warehouse employees and in ageneralway the other activities in the Plant. StephenHelfrich is primarily concerned with customers' serviceand equipment repair. He testified that he is in charge of3The hostesses are not required to report to the Evansville plant.4 In the few establishments where hostesses are assigned the latter cleanthe vending machines and replenish the stock However,the routemendeliver the merchandise to those locationsallpersonnel, does the hiring and firing, establishes allwage rates, and decides upon all other employee benefits.He spends about 30 to 45 percent of his working time atthe Evansville Plant and 90 percent of his remaining timeservicing the Alcoa route. Because of the limitations on histime Helfrich visits the stops on the Mount Vernon andEvansville routes approximately once each quarter. Thus,unlessBurdick and Miller are supervisors-Burdick isassigned to the Mount Vernon route and Miller to theEvansville route-the ioutemen and hostesses on these tworouteswork without supervision. Stephen Helfrich testi-fied, "The people do not need supervision, they know theirjobs.They are inspected, but they are not supervised."According to Stephen Helfrich, if there are problems, theemployees on the Mount Vernon route report them toWalter Burdick or Donald Edwards and the employees onthe Evansville route report them to Jack Miller or RogerSeitz.B.Status of Walter Burdick and Jack MillerIt is the Employer's position that the only supervisors areStephen Helfrich, Adam Helfrich, the latter's wife anddaughter, Glen Rowley, and Louise Hawes. Louise Hawessupervises the kitchen employees. Adam Helfrich, his wife,his daughter, and Glen Rowley supervise the office and theclericalwork. Adam Helfrich also supervises the ware-house operations. Stephen Helfrich supervises the route-men and hostesses .6Stephen Helfrich testified that the work of the routemen"is the heart of our company because without them, wecould not sell our product. Somebody has to put theproduct on the shelves and this is where sales are generatedso this is where theentire financescome from whichoperate our Company." Routemen, according to StephenHelfrich, are expected to maintain a neat and presentableappearance which will give a good image to the customers.They are expected to keep their trucks properly stocked sothat they can replenish the vending machines as neededand are expected to keep the vending machines clean at alltimes. In addition, the routemen are supposed to keep theareas where the vending machines are located free of trash,to see that machines have an adequate supply of coins, andto make minor repairs to machines. More difficult repairsare made by Miller, Burdick, and Stephen Helfrich.Stephen Helfrich testified that he is "the one who tellsthe routemen what to do." However, because he inspectstheEvansville and Mount Vernon routes no more thanonce each quarter, Stephen Helfrich necessarily dependsupon others for information regarding the condition of themachines and the performance of the employees on theseroutes.The others upon whom he depends for suchinformation are Burdick and Jack Miller. Stephen Helfrichtestified that it is his custom to discuss the day-to-dayoperationsof these routes each morning and eachafternoon with both Burdick and Miller. They report toStephen Helfrich about the condition and the cleanlinessof the equipment and the adequacy of the service. He alsoSStephen Helfrich testified that salaried employees are expected "toreport anything that wouldbe derogatoryabout the Company to me."6 Stephen Helfnch's testimony indicates that at the present time he,rather thanhis father, is the principaloperating officialof the Company HELFRICH VENDING, INC.testified that he depends upon Burdick and Miller forinformation regarding the performance of the employees.?Also, Stephen Helfrich testified that any personnel actionhe takes regarding the routemen and the hostesses is basedalmost entirely upon the reports he receives because he hasonly limited opportunity for personal observation.The authority of Walter Burdick and Jack Miller is thesame.Neither Burdick nor Miller was called as a witness.Therefore, the evidence developed concerning their dutiesand authority is derived from the testimony of StephenHelfrich and the various employees who were called aswitnesses.Stephen Helfrich sought to establish that Miller andBurdick are responsible for inspecting, maintaining, andrepairing equipment. According to Stephen Helfrich, theyhave "the authority to do anything that would be necessaryto insurethe functioning of the equipment ...." Theposition of the Company is that any authority Burdick andMiller exercise over other employees is routine andincidental to their primary function of inspecting andrepairingthevendingmachines.Thus, according toStephenHelfrich, if Burdick orMiller notices that arouteman has not properly serviced a machine becauseeither it was not cleaned or not adequately stocked, Milleror Burdick, as the case may be, gets in touch with therouteman and the latter is expected to remedy thesituation.More evidence was adduced at the hearing regardingBurdick's activities than Miller's. As of April 11, 1973, nineemployees were assigned to the Mount Vernon route toservice about six or seven customer stops. Three werehostesses, two of whom were assigned to the Babcock &Wilcox plant and one to the GE plant. One employee, CarlBennett,made the collections and the remaining fiveemployees were routemen. Three of the routemen werehourly paid and two were salaried employees. The hourlypaid employees were Daniel Hale, William Bayne, andStanleyNiemeier. The latter was a part-time employee.The salaried employees were Donald Edwards and WalterBurdick.Burdick, who has the longest continuous service with theCompany aside from members of the Helfrich family, ispaid $190 per week. Except for Miller who receives thesame salary, the next highest paid employee is DonaldEdwards who receives $150 per week and then Roger Seitzwho receives $140 per week. Unlike other routemen,Burdick normally drives a station wagon instead of a truck.Except for emergencies Burdick does not clean or restockvending machines .8 Although Stephen Helfrich testifiedthat the routemen and hostesses require no direction in theperformance of their duties, he also testified that if theyencounter any problems they report their difficulties to theoffice or to the salaried employees.StephenHelfnch testified that because he visits thecustomer stops on the Mount Vernon route only slightlymore than once per quarter he relies primarily on Burdickand Edwards for information as to how well the accounts4 Stephen Helfrich testified that he also receives reports from DonaldEdwards and the other salaned employees8Edwards, the other salaned employee on the Mount Vernon route, likethe hourly paid routemen,drives a truck and delivers stock9According to Stephen Helfrich itis theduty of all employees to report599arebeing serviced and as to the performance of theemployees. Normally, Helfrich meets with Burdick everymorning and afternoon to discuss the operations of theroute and with Edwards once each day for the samereason.Burdick has reported incidents of employee misconductto Stephen Helfrich .9 Thus, with respect to Wyman Crow,Burdick made derogatory reports about his neatness, thecleanliness of his machines, and the service of his accounts.According to Stephen Helfrich, he also received derogatoryreports about Crow from Edwards, Jack Miller, and JamesStevens,another routeman.Aftermaking a personalinvestigationof the matter and because there wereshortages of cash from the machines serviced by Crow,Helfrich discharged Crow.On one occasion Burdick recommended that RogerSeitz, then an employee on his route, be advanced. About amonth later Stephen Helfrich promoted Seitz to a salariedposition.Helfrich testified that in deciding upon thepromotion he gave consideration to Burdick's recommen-dation, but he also had obtained a favorableimpression ofSeitz and had received information about Seitz' perform-ance from Edwards. Seitz testified that when StephenHelfrich informed him of his promotion Helfrich men-tioned that Burdick was pleased with the job he had beendoing.According to Stephen Helfrich, only he has authority togive employees time off, to transfer employees, and tootherwise affect their employment. As Helfrich is notalways available, a routeman or a hostess who wishes timeoffor other- personal consideration may in the firstinstance make the request to Burdick or Edwards who thenpresents the matter to Helfrich. But when Helfrich isunavailable Burdick has authority to grant such requests.Several employees were called as witnesses who gavetestimony reflecting upon their relationship with Burdickand Miller. Thus, Daniel Hale testified that in February1973, when Crow was terminated, he told Donald Edwardsthat he would like to be assigned to Crow's route, whichwas in the Mount Vernon area, instead of continuing as asubstitute driver. Edwards said he would relay the requesttoBurdick. Several days later, on a Friday afternoon,Burdick informed Hale that starting on Monday Halewould take over the vacant Mount Vernon route.10 Also,about 3 days after Hale began what he understood was apermanent assignment on the Mount Vernon route he wasdirected by Stephen Helfnch to substitute for an absentdriver on the Alcoa route. The next day when Halereturned to the Mount Vernon route Burdick said that hehad had nothing to do with the previous day's transfer, thathe was upset about the shifting of routemen, and that Hale"was to confer with him no matter what Steve [Helfrich]said."Hale further testified that he was employed twice by theCompany. When he returned the second time StephenHelfrich informed him that Burdick was still supervisor oftheMount Vernon route and any problems Hale mightto him any incident involving another employee's misconduct.iuHale testified that on all prior occasions when his route was changed(presumably as he was a substitute driver this happened with somefrequency)Burdick informed him that the decision would be made byStephen Helfnch 600DECISIONSOF NATIONALLABOR RELATIONS BOARDhave he should take up with Burdick.Hale explained thathe understood the problems to which Helfrich wasreferring were problems with equipment.Hale testified thathe performs his day-to-day work without any supervision.Hale also testified that once Burdick asked him to assistanother employee install a dollar bill changer,which hedid, and which required him to work overtime.Anothertime Burdick instructed him to return to a stop and fillsome vending machines which were low in merchandise.Hale lastly testified that when he wanted to be off duringthe July 4 weekend he arranged with another employee,James Stevens, to cover his route and then sought andobtainedBurdick'sapproval.According to Helfrich,anyone who is scheduled to work on a Saturday or aSunday and wishes to take the day off is required to findanother qualified employee to cover his route, andapproval of the substitution then is customary.Roger Seitz testified that he became ill while at work twoor three times and on each of these occasions he obtainedpermission from Burdick to leave early.Seitz also testifiedthat twice,when the merchandise was not ready to loadonto his truck in the evenings,he obtained Burdick'spermission to leave work a half hour early and to report ahalf hour early the next morning to load his truck. On bothoccasionsBurdick initialed Seitz' timecards.Seitz alsotestified that while he was on the Mount Vernon route heroutinely received instructions from Burdick regarding theperformance of his work such as to do extra cleaning and"things like that."Michael Allgood testified that one day,after April 1973,Burdick asked him to help uncrate a vending machine, andanother time Sartain,stating that he was relaying a requestfrom Burdick,asked Allgood to help exchange a machineat a customer's location. In a similar vein Wyman Crowtestified that when Darlene McDurmon,a hostess at theGE plant,had an accident Burdick instructed him to fillher Coke machines;another time Burdick instructed himto delivermerchandise to the hostesses at the GE andBabcock & Wilcox plants; and at other times Burdick toldhim to keep his machines in better condition.Crow alsotestified that Burdick once gave him permission to leavework early in order to visit his dentist.Crow furtherexplained that he made the request to Burdick becauseStephen Helfrich from whom he normally would havesought such permission was not available. However, Crowalso testified that"Don Edwards told me that WaltBurdick was my supervisor in Mount Vernon." iiJames Stevens testified that once, after he had punchedout and was leaving the Plant,Burdick directed him toreturn and to load his truck,which he did. Stevensexplained that he had not loaded his truck because he hadnot used much stock during the day.Stanley Niemeier testified that he receives his instruc-tions from Burdick. In addition to instructions aboutnormalmatters of service,which from time to timerequired him to alter his route schedule, once Burdickinformed him that the power at the GE Plant was going tobe shut down and that he should remove the food from thevending machines to avoid spoilage.On another occasionBurdick instructed Niemeier to try to fix a coffee machineat a customer location.Also, during Easter, Burdick gaveNiemeier the day off on Saturday because so few peoplewere working in the customers'plants.Miller's functions and authority are essentially the sameas Burdick's.He is the senior employee on the Evansvilleroute.There are between 20 and 30 customers plants onthat route.There are three route drivers including a part-time driver,a collection man, and three hostesses.StephenHelfrich inspects the vending machine installations on thisroute no more than once a quarter.As with Burdick,Stephen Helfrich usually speaks withJackMiller each morning and afternoon about subjectsrelating to the route.Where Miller observes any deficiencyhe normally instructs the routemen to correct the matter.InHelfrich'sabsence,Millerhas authority to takeappropriate action such as permitting an employee to taketime off or assigning an employee to cover the route of anabsent employee.With evident reluctance Stephen Helf-rich testified that in connection with personnel actions thatare taken two or three times each year he gives considera-tion to Miller's favorable comments about the performanceof the employees,and further,that several employeetransferswere effected upon Miller'srecommendation.Stephen Helfrich,who was the only witness called byRespondent,sought to deprecate the supervisory dutiesand authority of Burdick and Miller by averring that theyare responsible for the functioning of equipment, notpeople,by emphasizing his own managerial control andbelittling the weight given to their views and recommenda-tions in regard to personnel matters, and by suggesting thatDonald Edwards and Roger Seitz perform similar func-tions, thereby attenuating their authority.Iam uncon-vinced by Helfrich's testimony.In explaining the dutiesand authority of Burdick and Miller he was unsuitablyselective in the presentation of the facts; he sought tocharacterize their positions rather than describe theirresponsibilities;and, in general,he seemed to shape histestimony to harmonize with his picture of the Employer'scase rather than to give a simple and straightforwardrecitation of the facts.As an example,when asked todescribe what Burdick does,Helfrich first testified, "Heservices the machines."When pressed to give more detailHelfrich testified,"He also resupplies machines withchange.He checks with the hostesses as well as theroutemen to see if there are any mechanical problems withthemachines they may be aware of that he is not awareof." Only after Helfnch's attention was directed to the factthat he normally visits the customer stops on the MountVernon route not more than once a quarter did Helfrichadmit that Burdick had any duties other than attending tomechanical equipment.Helfrich then acknowledged thathe obtains and relies on reports he receives from Burdickconcerning the Company's operations on the MountVernon route. To dilute the importance of that functionHelfrich attributed the same responsibility to Edwards. Buton further questioning,itdeveloped that Helfrich meetswith Burdick twice each day to discuss the operations ofhis route while he sees Edwards no more than once a day.11Toillustratehow differently the employees viewedthe positions ofBurdickand Edwards, Crow testified that Don Edwards"wasjust anotherroutemanto myknowledge " HELFRICHVENDING, INC.Further, Edwards' reports are necessarily more limitedthan Burdick's because Edwards is only able to reportabout the operations at his own customer stops, whileBurdick visits all the customers, including Edwards'customers, on the Mount Vernon route.I do not accept Helfnch's testimony that the employeeson the Mount Vernon and Evansville routes work withoutany supervision. The work of the hostesses and routemen islargely repetitive and therefore it is not necessary for asupervisor to direct their activities on a minute-by-minutebasis.However, he service of the routes is the heart of theCompany's, business. Inspections are made to insure thatthe employees on the routes are performing their dutiessatisfactorily.Arid the persons who regularly make suchinspections on the Mount Vernon and Evansville routesare Burdick and Miller. When something goes awry-suchas when an employee fails to clean a vending machine ordoes not have the machine properly stocked-the directionofBurdick andMiller to correct the deficiency isunderstood by the employees to be an order with whichtheymust comply-not merely a suggestion from acoworker that can be ignored. Both Miller and Burdickdirect employees to perform duties which are not part oftheir normal assigned work. The record is replete withexamples of nonroutine work done by employees upon theinstructions of Burdick or Miller which at times involvedcompensable overtime. The evidence is clear that theemployees understand that Burdick and Miller are theirsupervisors.12When employees want special considerationsuch as time off or a transfer they apply in the first instanceto Burdick and Miller. Furthermore, Burdick and Millerstand apart from all other employees on their routes,including Edwards and Seitz. They are paid 25 to 80percent more than the other employees including Edwardsand Seitz. They drive station wagons, not trucks. They donot normally perform the delivery and stocking functionsof the routemen. Furthermore, Helfnch has no practicalopportunity to observe and to evaluate the employees ontheMount Vernon and Evansville routes. He acknowledg-es that his personnel actions are determined by theinformation he receives from others. The only others whomhe consults regularly who have extended experience withthe Company and who have the acknowledged confidenceof the Helfrich management are Burdick and Miller. Thus,when Seitz was informed of his promotion by StephenHelfrich, the latter told Seitz that it was upon therecommendation of Burdick. I find that the recommenda-tions of Miller and Burdick regarding personnel matters,including discipline, promotion, and transfer of employees,are effective and prompt appropriate management action. Ialso find that Burdick and Miller have the authorityresponsibly to direct the work activities of the employeeson their respective routes. The employees understand thatthey have such authority and accept their orders. Accord-ingly, I further find that Burdick and Miller are supervisorswithin the meaning of Section 2(11) of the Act.C.Interference,Restraint,and Coercion601The complaint alleges that during the preelection periodand on the day of the election the Company engaged inconductwhich unlawfully infringed upon employees'rights.Anthony Velotta, who worked part time as a janitorfor the Company, testified that about a week before theelection Stephen Helfrich came to the kitchen area andengaged him in a conversation about the organizationalcampaign. According to Velotta, Helfrich "asked me how Ifelt about the whole thing and I told him I was undecided.Ihadn't made up my mind yet. And then he told me if theelection came out to favor a Union that part-time helpwould probably be let go and they would hire one full-timeworker to work my job and Mike's [Michael Allgood's]job."Stanley Niemeier, who worked part time as a routeman,testified that about a week before the election, at therequest of Stephen Helfrich, he met Helfrich in the parkinglot at Indiana State University in Evansville. According toNiemeier, the conversation turned to the union activities ofthe employees and Helfrich asked him what he thoughtabout the Union. Niemeier answered that he had not madeup his mind. Helfrich said that he was treating theemployees fairly and if they had any complaints abouttheir pay or their conditions of work they should have seenhim about the complaints rather than go to the Union andtry to get the Union in. Helfrich also stated that "if theUnion got in, it may not be necessary to have part-timeworkers. He said I may be out of a job if the Union wonthe election." Helfrich also sought to disparage the Unionby showing Niemeier pictures of the new and presumablyelaborate union building and by referring to the wealth ofthe Union's president and to the fact that the latter owneda boat, an airplane, and a camp on a Kentucky lake.Lastly, according to Niemeier, Helfrich said to him that thelatter had nothing against the Union except that the Unionhad a bad strike record and that he did not want the threatof a strike hanging over his head.Daniel Hale, who was employed as a routeman, testifiedthat on the morning of the election he was summoned toStephen Helfrich's office. Helfrich told Hale that Helfrichwanted to beat the Union by a wide margin and that he didnot believe the Union could do anything for the employees.Helfrich asked Hale how he felt about being representedby the Union. Hale did not respond. Helfrich then saidthat he hoped he could have Hale's support in the electionand "those people that would support the company in thiselection,he felt they would have a future with thecompany."Helfnch testified that during the preelection period hespokewithmost of the employees. Concerning hisconversation with Velotta, Helfrich did not deny asking thelatter how he felt about the Union. However, according toHelfrich, Velotta said that he was torn between the view ofhis father who opposed unions and the opinion of his unclewho favored unions. Helfrich also admitted that there wasdiscussion about what would happen to part-time help. Inthat regard Helfrich testified, "I had mentioned about part-12For instance, James Stevens and Michael Allgood testified withoutany qualification that Jack Miller was their supervisor 602DECISIONS OF NATIONALLABOR RELATIONS BOARDtime help and that I was not sure at this time what wouldhappen to our part-time help. I do know that in negotiatingUnion contracts and so forth that there areminimumhours . . . . And due to the contract and how it would benegotiated, I would not be able to comment exactly howpart-time help would be affected but that it could beaffected."Helfrich did not deny that he said that if theUnion won the election part-time help would probably bedismissed and one full-time employee would be hired to doVelotta's and Michael Allgood's work.Helfrich's version does not differ substantially fromNiemeier's version of their conversation. Regarding part-time employees, Helfrich testified, "I told them I didn'tknow how it would affect their job but it definitely couldaffect their job due to whatever type of contract we wouldhave with the Union if they were successful in winning theelection."Helfrich's testimony regarding his conversation withDale is substantially in accord with Hate's testimony.According to Helfrich, "I had told him that I would verymuch like to see that the Company would win the majorityor landslide victory-that all the employees would vote forthe Company, but I knew this was a hypothetical situationand it wouldn't take place.But Ifelt that the Company hadbeen growing. It had been prospering through the years butwe had a better chance to prosper without a Union ratherthan have a Union. But I told him I was not against theUnion but I wasagainststrikes.And I felt like if we had astrike, it would be the biggest blow that we could have toour Company. . . . I mentioned that if we would win theelection, employees with the Company could have a goodfuture with the Company because I thought we could goahead and work toward better things."The differences are insubstantial between the testimonyof Velotta, Niemeier, and Hale regarding their individualconversations with Stephen Helfrich and Helfrich's testi-mony concerning the same events. However, to the extentthat there are conflicts I credit the three employees ratherthan Helfrich.13 Helfrich warned Velotta and Niemeierthat part-time employees might lose their jobs should theUnion prevail in the forthcoming representation election.In substance, Helfnch's explanation for his statements toVelotta and Niemeier is that if the Union won the electionits contract demands would probably compel the dischargeof part-time employees. However, the record does notestablish that Stephen Helfrich had any way of knowingwhat demands the Union might make upon the Companyin connection with the negotiation of a collective-bargain-ing agreementor that the Union's demands might compeltheCompany to eliminate part-time employees. SuchpredictiononHelfrich'spart,therefore,was purelyspeculative and unlawful. As the Supreme Court stated inN.L.R.B.v.GisselPackingCo.,Inc.,395U.S. 575,618(1969):[An etiiiployer's prediction about the consequences of13Helfnch's testimony, particularly when being questioned by opposingcounsel,was evasive Instead of giving direct,straightforward replies to thequestions asked him,his answers tended to be conclusionary and tended toavoid or omit factual content which he believed adverse to the Company'sposition I consider that Stephen Helfrich was an unreliable witness.14Although there is no specific allegation in the complaint that theunionization ] must be carefully phrased on the basis ofobjective fact to convey an employer's belief as todemonstrable probable consequences beyond his con-trol . . . in case of unionization.... If there is anyimplication that an employer may . . . take actionsolely on his own initiative for reasons unrelated toeconomicnecessitiesand known only to him, thestatementis no longer a reasonable prediction based onavailable facts but a threatof retaliationbased onmisrepresentation and coercion ... .Similarly,Helfnch's statement to Hale that people whosupported the Company in the election would have afuture with the Company constituted an unlawful promiseof benefits in order to wean employees'support away fromtheUnion.14Although nothing concrete was promised toHale, Helfnch's remark to him did not detract from thenecessary tendency of the statement to cause employees toexpect better terms of employment which might makeunion representation unnecessary.As the Board stated inReliance ElectricCompany,191NLRB 44,"such cautiouslanguage,even refusal to commit Respondent to specificcorrective action, does not cancel the employees'anticipa-tion of improved conditions if the employees oppose orvote against the unions."Ialso find that Helfrich's questioning employees regard-mg their union sentiments in the context of the otherremarks he made to them constituted unlawful interroga-tion."When a supervisor with expressed anti-unionsentiments asks an employee about his union affiliationand the union sympathies of his fellow workers,there isgoing to be a most natural coercive effect on thequestioned employee."N.LRB.v. Louisiana Manufactur-ing Company,374 F.2d 696,700 (C.A. 8, 1967).Furtherexacerbating the unlawful impact of the interrogation isthat it occurred so close in time to the election.Regardinginterrogation in such circumstances, the Board has stated:We are reluctant to dismiss as trivia any interrogationof employees as to how they intend to vote in a pendingrepresentation election. Such conduct tends to under-mine the very purpose of a Board-conducted election,i.e., the opportunity for an employee to cast a secretballot without the necessity of publicly declaring hisposition toward a proposed bargaining representa-tive.15Burdick also is alleged to have engaged in unlawfulinterrogation. The evidence adduced by General Counselin this regard is undenied. Anthony Velotta testified thaton Saturday, April 7, 4 days before the election, Burdickasked him how he was going to vote. Velotta answered thathe had not made up his mind. During the conversationBurdick also said to Velotta thata union isnot good for asmall company because should there be a strike theCompanymade unlawful promises of benefits,Hale's testimony withrespect to the subject was substantially corroborated by Stephen HelfrichIn the circumstances,it is appropriate in this Decision to make findingsconcerning the promise of benefits made by Helfrich as the matterwas fullylitigated at the hearing.15Clark Punting Company, Inc.,146 NLRB 121, 122. HELFRICH VENDING, INC.Companywould lose its accounts as the vending machineswould not then be serviced.Daniel Hale testified that approximately 2 weeks beforethe election Burdick asked him how many drivers wouldvote for theUnion.Hale replied that possibly more were infavor of the Union than were against it.Two or three dayslater Burdick joined Hale while the latter was finishing hislunch.During their conversation,Burdick asked Hale howhe felt about the Union.Hale responded that there weregood points and bad points to both sides. These inquiriesby Burdickregarding the voting intentions of employeeswith whom he was speaking and their knowledge of thevoting intentions of other employees in the context of "anatmosphere of restrainedbut clearlyevident disapproval ofa union"constituteunlawful interrogation within themeaning of Section 8(a)(1) of the Act.16The final allegation of the complaint relates to allegedsurveillance.During the periodthat the polls were open onApril 11, 1973,Stephen Helfrich,Adam Helfrich,and theirattorney stationed themselves in the warehouse area. Thelayout of the premises is such that in order to vote theemployees had to pass through this area.During this timeJames Stevens was offereda cupof coffee by StephenHelfrich,which Stevens declined,and Stanley Niemeierwas greeted by Stephen Helfrich who asked Niemeier if hehad voted.Ido not agree with General Counsel that thisconduct constituted a violation of Section 8(a)(1). Howev-er, such conduct does furnish grounds for setting aside theelection.InPerformance MeasurementsCo. Inc.,148 NLRB1657, 1659,the Board held that"the continued presence ofthe Employer's president at a location where employeeswere required to pass in order to enter the polling placewas improper conduct not justifiedby the factthat for partof the time he was instructing supervisors on the release ofemployees for voting purposes.We find that by thisconduct the Employer interfered with the employees'freedom of choice in the election." 17 Further,inMichem,Inc.,170NLRB362, the Board decided that anyconversation,regardless of the innocence of its content,with prospective voters waiting to cast their ballots vitiatesthe election.The Boardexplained"[t]he finalminutesbefore an employee casts his vote should be his own, asfree from interference as possible.Furthermore, thestandard here applied assures that nopartygains a lastminute advantage over the other,and at the same timedeprivesneither party of anyimportant access to the ear ofthe voter. . . .This rule is nothing more than a preventivedevice to enforce the ban against electioneering in pollingplaces normally applied in political elections and in ourrepresentation elections."IV.THE REPRESENTATION PROCEEDINGSA.The ObjectionsIhave found that during the period of approximately 2weeks before the election, which was held on April 11,1973, the Employer engaged in various conduct constitut-ing unfair labor practices. The nature of the conduct,which is described above, is such to have had a coercive16L C Cassidy &Son, Inc v.N.LP-B.,415 F 2d 1358, 1361 (C A. 7,1969).603impact on the employees and tended to prevent them frommaking a rational election decision. Also, I have found thatthe conduct of company officials in stationing themselvesin the warehouse during the time the balloting was takingplace so that employees going to and from the pollingboothwere required to pass them, and in engagingemployees in conversation during this period, constitutefurther interferencewith the conduct of the election.Accordingly, I recommend that the election conductedamong the employees of the Company on April 11, 1973, inthe unit described above be set aside.B.The Challenged BallotsAs I have found that Walter Burdick and Jack Miller aresupervisors within the meaning of Section 2(11) of the ActI shall recommend that the challenges to their ballots besustained. In accordance with the Decision and Order ofthe Board dated July 6, 1973, I shall recommend that theballot of Ronald Smith be opened and counted.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above,occurring in connection with the Company'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that the Company has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in these cases, I make the following:CONCLUSIONS OF LAW1.By threatening employees with reprisals should theUnion win a representation election, by promising theemployees benefits should the Union lose a representationelection, and by coercively questioning employees abouttheir union sympathies, their voting intentions, and thevoting intentions of other employees, the Company hasinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Actand thereby has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusionsof law, and the entire record in theseproceedings, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:11But seeColonial Lincoln Mercury Sales, Inc,197 NLRB 54 604DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 18Helfrich Vending, Inc., Evansville, Indiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees that part-tune workers mightbe discharged, or threatening employees with otherreprisals, should Local 215, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, win a represent-ation election.(b) Promising employees benefits if Local 215, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization, should lose a representation election.(c)Coercively questioning employees regarding theirunion sympathies or voting intentions or the sympathies orvoting intentions of other employees.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its place of business in Evansville, Indiana,copiesof the attached notice marked "Appendix." 19Copies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed by theCompany's representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS ALSO RECOMMENDED that the challenges to theballots of Walter Burdick and Jack Miller be sustained andthat the ballot of Ronald Smith be opened and counted.IT IS FURTHER RECOMMENDED that, in the event that therevised tally of ballots in Case 25-RC-5289 shows that theUnion has received a majority of valid ballots cast, aCertification of Representative shall issue. However, in theevent that the revised tally of ballots shows that the Unionhas not received a majority of the valid ballots cast, theelection conducted on April 11, 1973, shall be set aside anda second election shall be directed in accordance with therules, regulations, and practices of the Board.18 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, asprovided in Sec102 48 of theRules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and order,and all objectionsthereto shall bedeemed waived for all purposes.19 In the event that thisOrder isenforced by a Judgmentof a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof theNational LaborRelations Board"shall read"Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board.""APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge part-timeemployees or threaten employees with other reprisalsshould Local 215, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, win arepresentation election conducted among our employ-ees.WE WILL NOT promise employees benefits shouldLocal 215, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization, lose a representationelection conducted among our employees.WE WILL NOT coercively question our employeesregarding their union sympathies or their votingintentions in any representation election,or regardingtheir knowledge of the union sympathies or votingintentionsof other employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the Act.HELFRICHVENDING, INC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.